Morris, J.
In his appeal to this Court, defendant failed to comply with Rule 19(d)(2). Subsection (d) provides that the evidence in the record on appeal shall be in one of the two following methods:
(1) In narrative form as required by the Supreme Court of North Carolina.
(2) As an alternative to the above method (as a part of the record on appeal but not to be reproduced), the appellant shall cause the complete stenographic transcript of the evidence in the trial tribunal, as agreed to by the opposite party or as settled by the trial tribunal as the case may be, to be filed with the clerk of this Court and then the appellant in an appendix to his brief shall set forth in succinct language with respect, to those witnesses whose testimony is deemed to be pertinent to the questions raised on appeal, what he says the testimony of such witness tends to establish ivith citation to the page of the stenographic transcript in support thereof. The opposite party in case of disagreement as to any portion of the appendix in appellants brief may set forth in an appendix to his brief in succinct language what he says the testimony of a witness establishes with citation to the page of the stenographic transcript in support thereof. (Emphasis added.)
Defendant caused to be filed a stenographic transcript of the evidence presented before Judge Martin, but failed to provide an appendix to his brief setting forth “in succinct language with respect to those witnesses whose testimony is deemed to be pertinent to the questions raised on appeal, what he says the testimony of such witness tends to establish with citation to the page of the stenographic transcript in support thereof”. For failure to comply with the above stated rule, we dismiss defendant’s appeal ex mero moto.
However, we have carefully examined defendant’s assignments of error and deem them to be without merit. There is ample evidence *595in the record to support the findings of fact. Nowhere in the record does defendant assert as a matter of defense that he is incapable of making the payments. All the evidence reveals that he is gainfully employed and is earning a good income. The purpose of the show cause order was to allow him to purge himself of contempt. Any evidence he might have had of his inability to pay should have been presented at that time.
Affirmed.
Campbell and Britt, JJ., concur.